          Case 1:18-cv-08858-AJN Document 90 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 10/26/2020


  Basurto, et al.,

                           Plaintiffs,
                                                                               18-cv-08858 (AJN)
                     –v–
                                                                                     ORDER
  Eda Food Inc., et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:

        The Court has received the Plaintiffs’ Motion for Leave for Plaintiff Basurto to Appear

Remotely at the trail in this matter, which is currently scheduled to begin in person on March 1,

2021. Defendants consent to this motion. The Court grants Plaintiffs’ motion for the reasons

stated therein.



        SO ORDERED.

 Dated: October 26, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
